Citation Nr: 1760066	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.   Entitlement to service connection for a left shoulder and upper arm disability.

2.   Entitlement to service connection for a left hip, leg, and foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel 



INTRODUCTION

The Veteran had active service from January 1965 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In December 2009, the Veteran testified during a hearing before RO personnel.  A transcript of the hearing is associated with the claims file.

In a November 2015 decision, the Board denied service connection for a left shoulder and upper arm disability and service connection for a left hip, leg, and foot disability.  The Veteran appealed that decision to the United States Court of Veterans Claims (CAVC). In a June 2017 Memorandum Decision, the Court set aside the November 2015 Board decision and remanded the matters to the Board for further proceedings consistent with the Court decision.


FINDING OF FACT

In October 2017, the Board was notified by the RO that the Veteran had died on August [REDACTED], 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal. In October 2017, the Board was notified by the RO that the Veteran had died on August [REDACTED], 2017. As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

The Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  This action is in no way meant to prevent otherwise qualified parties from substituting for the Veteran in this appeal. 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


